                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   MADIHA MINER,                                             CASE NO. C19-0505-JCC
10                              Plaintiff,                     ORDER
11          v.

12   SOCIAL SECURITY ADMINISTRATION
     DISABILITY,
13
                                Defendant.
14

15
            This matter comes before the Court on Plaintiff’s motion to appoint counsel (Dkt. No.
16
     15). After thoroughly considering the motion and the relevant record, the Court hereby DENIES
17
     the motion for the reasons explained herein.
18
            In civil cases, the decision to appoint pro bono counsel rests with “the sound discretion of
19
     the trial court and is granted only in exceptional circumstances.” Agyeman v. Corrs. Corp. of
20
     Am., 390 F.3d 1101, 1103 (9th Cir. 2004) (citing Franklin v. Murphy, 745 F.2d 1221, 1236 (9th
21
     Cir. 1984)). “A finding of exceptional circumstances requires an evaluation of both ‘the
22
     likelihood of success on the merits [and] the ability of the petitioner to articulate his claims pro
23
     se in light of the complexity of the legal issues involved.’” Wilborn v. Escalderon, 789 F.2d
24
     1328, 1331 (9th Cir. 1986) (alteration in original) (quoting Weygandt v. Look, 718 F.2d 952, 954
25
     (9th Cir. 1983)).
26


     ORDER
     C19-0505-JCC
     PAGE - 1
 1          The likelihood of success on the merits in this case is low. Plaintiff’s complaint has

 2   already been dismissed for failure to state a claim. (Dkt. No. 8.) Plaintiff was given a chance to

 3   amend her complaint and failed to timely do so. (See id.) Therefore, there is no operative

 4   complaint on which Plaintiff may successfully litigate. And the Court cannot find that any

 5   difficulty that Plaintiff may have litigating this case is the result of the complexity of the legal

 6   issues involved. Therefore, the Court finds that there are no exceptional circumstances in this

 7   case that justify appointment of counsel. Plaintiff’s motion to appoint counsel (Dkt. No. 15) is

 8   DENIED.
 9          DATED this 30th day of July 2019.




                                                            A
10

11

12
                                                            John C. Coughenour
13                                                          UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0505-JCC
     PAGE - 2
